      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JENNIFER DOOHAN,                                    §
                                                     §
                       Plaintiff,                    §
                                                     §
 v.
                                                     §
 EXXONMOBIL RESEARCH &                               §     CIVIL ACTION NO. __________
 ENGINEERING,                                        §
                                                     §     JURY TRIAL DEMANDED
                      Defendant.                     §



                           PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Plaintiff Jennifer Doohan (hereafter referred to as "Plaintiff" or

“Doohan”), by counsel and brings this action for violations of the Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000 et seq., for gender and pregnancy discrimination and retaliation, the

Pregnancy Discrimination Act (“PDA”), 42 U.S.C. § 2000ek, and the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101 et seq., (the “ADA”) complaining of Defendant Exxonmobil

Research & Engineering (hereafter referred to as ADefendant@ or “Exxonmobil”) and respectfully

shows the Court as follows:


                                                     I.

                                                PARTIES


       1.01.   Jennifer Doohan is an individual, who is a citizen and resident of the State of Texas,

who may be contacted through her undersigned counsel of record.


       1.02.   Defendant Exxonmobil Research & Engineering is a Texas Foreign For-Profit

Corporation with its principal place of business located at 800 Bell Street, Houston, Texas 77002.



      Plaintiff’s Original Complaint                                                         Page | 1
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 2 of 14




Defendant=s agent for service of process in the State of Texas is Corporation Service Company,

211 E. 7th Street, Suite 620, Austin, Texas 78701.


                                                  I.

                                 JURISDICTION AND VENUE

       2.01.   Jurisdiction is conferred on this Court by 28 U.S.C. § 1331.


       2.02.   Venue for all causes of action stated herein lies in the Southern District of Texas

because the Defendant resides in this District and because a substantial part of the events alleged

in this Complaint took place within this District. See 28 U.S.C. § 1391(b). Plaintiff=s EEOC charge

was filed and pursued in the Dallas District office of the EEOC. Plaintiff received her Notice of

Right to Sue and has timely filed this lawsuit.


                                              III.


                                  FACTUAL ALLEGATIONS

       3.01.   Plaintiff was hired as a contractor in November, 2014 at Defendant. On or about

February, 2016 Plaintiff was hired as a permanent employee.

       3.02    During 2017 Plaintiff worked on the “Cost Champions” project under Rob Bacon.

       3.03    Also in 2017 Plaintiff graduated with her MBA.

       3.04    In January, 2018 Plaintiff was promoted to planning analyst in Technology

Planning under Jenny Johnson and in the same group as future supervisor, Carrie Jasek.

       3.05    Plaintiff told her supervisor, Jenny Johnson she was pregnant in January, 2018.

       3.06    In 2018 Plaintiff worked closely with Carrie Jasek due to Plaintiff’s involvement

with PIE (internal system) which Ms. Jasek was in charge of.

       3.07    In June, 2018 Plaintiff had a positive review with previous position since


      Plaintiff’s Original Complaint                                                       Page | 2
        Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 3 of 14




EADS/PDS (annual reviews) run from April of the prior year to March of the current year.

         3.08    In July, 2018 Plaintiff delivered her baby.

         3.09    In October, 2018 Plaintiff went back to work part-time at the office and part-time

at home.

         3.10    In January, 2019 Plaintiff returned to the office full time.

         3.11    When Plaintiff returned to the office full time Carrie Jasek became Plaintiff’s new

supervisor.

         3.12    In March, 2019 Plaintiff had to prepare her EADS/PDS for review. Plaintiff went

back and forth with Ms. Jasek and Ms. Johnson on what to put on the the document. Plaintiff was

told to put under improvement “data accuracy” issues need to be improved.

         3.13    In June, 2019 Plaintiff was placed in the middle for ranking.

         3.14    From July to November, 2019 Ms. Jasek double checked Plaintiff’s work.

         3.15    In November, 2019 Ms. Jasek stopped checking Plaintiff’s work and said it was all

good. Plaintifff did not have any data integrity issues and could start sending work directly to

requesters.

         3.16    During 2019 – 2020 Plaintiff was still sending her work to Ms. Jasek in case Ms.

Jasek wanted to look at it and was making doubly sure she was “OK” with Plaintiff’s work. Ms.

Jasek told Plaintiff to just send it in to the requester without checking because she trusted Plaintiff’s

work.

         3.17    In January, 2020 Plaintiff told Ms. Jasek she was pregnant with her second child.

         3.18    At the time Plaintiff told her supervisor of her pregnancy, Ms. Jasek told Plaintiff

that she had come back to work from her maternity leave in 4 weeks instead of 6 weeks in order

to climb a Polyethylene stack that turns over every few years. Ms. Jaskek mentioned this a few



        Plaintiff’s Original Complaint                                                           Page | 3
        Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 4 of 14




times to Plaintiff during her pregnancy.

         3.19    In January, 2020 Plaintiff emailed managers of the group to see if they wanted to

utilize Plaintiff’s skills (Tableau and data analysis) at the request and instruction of her supervisor,

Ms. Jasek.

         3.20    John Roberts was one of the managers that took Plaintiff up on her offer and

Plaintiff built him a tableau dashboard. Plaintiff started outreaching for more opportunities.

         3.21    In February, 2020 Plaintiff began creating supply chain training packages in order

to better her presentation skills.

         3.22    In March, 2020 Jason Brinker (Executive Manager) thanked the group on work

helping out with the Dallas deck for corporate.

         3.23    Also in March, 2020 Plaintiff had to start preparing her EADS/PDS for review.

Plaintiff sent it to Ms. Jasek for revisions, Plaintiff made the revisions Ms. Jasek requested and

Ms. Jasek said it looked good. There was no mention of Data integrity Issues or any other issues.

Plaintiff was given extra projects with Asha and Devika for Plaintiff to lead.

         3.24    In April, 2020 Plaintiff was told that other managers were giving Plaintiff positive

reviews.

         3.25    John Roberts gave Plaintiff a great review in an email.

         3.26    In May, 2020 Plaintiff went into labor early and was admitted to the hospital for

antepartum care due to PPROM.

         3.27    Plaintiff kept Ms. Jasek and other managers informed as to Plaintiff’s condition.

         3.28    Plaintiff was put on medical leave and could not work after being put on Anepartum

care.

         3.29    May to November, 2020 Plaintiff and Ms. Jasek discussed Plaintiff’s coming back



        Plaintiff’s Original Complaint                                                          Page | 4
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 5 of 14




to work. Plaintiff asked if she could come back part-time but Ms. Jasek said no. So Plaintiff asked

if she could use her vacation until it ran out and Ms. Jasek behooved Plaintiff to take her PTTO

(Paid Parental Time Off). Plaintiff stayed out until her vacation and everything was used up.

Plaintiff thought the reason Ms. Jasek “behooved” Plaintiff to stay out was because Exxon was

going to get rid of their maternity benefits outside of the 6 weeks since they already took away

their tuition reimbursement benefits. Plaintiff also decided to use up all of her vacation and PTO

to spend with her children in case Plaintiff wasn’t going to be able to when getting back to work.

Plaintiff had no idea she was going to be laid off when she returned or Plaintiff would have stayed

off until the beginning of the year.

        3.30    During this time Plaintiff was applying to multiple jobs because Plaintiff was seeing

if she could find something that would be remote and possibly a better fit for Plaintiff’s work/life

balance in case Plaintiff was unable to use her PTO and vacation time for Plaintiff’s children.

        3.31    In November 2020 Plaintiff was told her vacation and PTO had run out.

        3.32    On November 17, 2020 Plaintiff began work and was given her EADS/PDS review.

Plaintiff was told that she was being given the option to take the PIL (Pay in Lieu) or PIP

(Performance Improvement Plan) due to Plaintiff’s presentation skills, not reaching out enough,

and data integrity. Ms. Jasek said that the PIP would be very difficult for Plaintiff to pass, meaning

Plaintiff would fail.

        3.33    November 19, 2020 Plaintiff spoke with HR about her options and what they meant.

Meghan Hasson (HR) told Plaintiff that PIL would give 3 months pay and job seeking help but

Plaintiff would have to agree not to sue in exchange for the pay and help. It seemed like their

version of a severance package when England and Australia were given 1 year of pay. The PIP

was 3 months of performance improvement based on what the supervisor put down. Ms. Hasson



      Plaintiff’s Original Complaint                                                          Page | 5
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 6 of 14




told Plaintiff that Ms. Jasek had not built the PIP yet and that Ms. Jasek would probably not have

the PIP done until after the holidays. Ms. Hasson said that historically employees did not pass the

PIP but recently more had passed because their supervisor/manager hinted to the employee that

they would more than likely pass the PIP. Plaintiff clarified with Ms. Hasson that Ms. Jasek said

the PIP would be very difficult, which meant Plaintiff wouldn’t pass it, and therefore would be

terminated at the end either way.

        3.40    On November 25, 2020 Plaintiff was terminated.

                                                 IV.

                                          FIRST COUNT


             GENDER AND PREGNANCY DISCRIMINATION AND RETALIATION

        4.01.   The foregoing paragraphs of this Complaint are incorporated in this Count as fully

as if set forth at length herein.

        4.02.   Plaintiff was an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely she is female. 42 U.S.C. §2000e(f).

        4.03.   Defendant is an employer within the meaning of Title VII. 42 U.S.C. §2000e(b). In

particular, Defendant employs more than fifteen (15) employees within the current calendar year.


        4.04.   Defendant intentionally discriminated against Plaintiff because of her gender in

violation of Title VII by discriminating against her on the basis of pregnancy, childbirth, or related

medical conditions. 42 U.S.C. §2000e(k). Furthermore, Defendant retaliated against Plaintiff by

putting her on a PIL or PIP, Plaintiff’s choice and firing her.

        4.05.   Plaintiff was terminated without good reason. Furthermore, Defendant was aware

that Plaintiff was pregnant and needed accommodations. Plaintiff never complained to HR because

it was well known that if you complained to HR then an employee would be retaliated against.

       Plaintiff’s Original Complaint                                                        Page | 6
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 7 of 14




Defendant denied Plaintiff’s request for accommodations and placed her at risk. Plaintiff did go to

HR to discuss parental options.

        4.06.   All conditions precedent to filing this action for discrimination under federal law

have been met. Plaintiff timely filed her charge of discrimination and has received her Notice of

Right to Sue within 90 days of filing this original action. (See Exhibit A).

        4.07. Defendant violated Title VII by discharging Plaintiff and/or discriminating against

Plaintiff with compensation, terms, conditions or privileges of employment because of Plaintiff’s

sex. Discrimination was a motivating factor in Defendant’s actions toward Plaintiff. Defendant

retaliated against Plaintiff by firing her after she complained of discrimination, harassment and

failure to accommodate.

        4.08.   As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered

significant financial loss, including the loss of her job and the loss of wages, salary and employment

benefits.

        4.09.   Such discrimination and retaliation by Defendant against Plaintiff was intentional.

Accordingly, Plaintiff is entitled to recover damages from Defendant for back pay, front pay, past

and future pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of life,

and other non-pecuniary losses. Further, this discrimination was done with malice or with reckless

indifference to Plaintiff’s federally protected rights. Plaintiff is therefore entitled to recover punitive

damages.


        4.10.   Plaintiff is entitled to an award of attorneys’ fees and costs under Title VII as well

as reimbursement of expert witness fees.




       Plaintiff’s Original Complaint                                                             Page | 7
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 8 of 14



                                                 V.


                                        SECOND COUNT

               AMERICANS WITH DISABILITIES ACT OF 1990 AS AMENDED


       5.01.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and incorporates the same as if set forth at length herein.

       5.02.   Plaintiff has filed a charge of disability discrimination with the EEOC. Plaintiff files

this Complaint within 90 days of her receipt of the Notice of Right to Sue from the EEOC.

       5.03.   Defendant was an “employer” under the ADA, as amended 42 U.S.C. §

12111(5)(A).

       5.04.   While employed by Defendant, Plaintiff suffered from a disability under the

statutory definition provided in the ADA, 42 U.S.C. § 12102(2), because Plaintiff had a physical

impairment that substantially limited one or more of her major life activities, a record of

impairment, and/or was regarded as having such an impairment by Defendant. Plaintiff had a record

of impairment because she took time off from work for treatment of her diagnosed health condition.

Plaintiff was regarded as having a disability when she disclosed to her employer her medical

diagnoses.

       5.05.   While employed by Defendant, Plaintiff was a “qualified individual with a

disability” under the ADA, 42 U.S.C. § 12111(8). Plaintiff was and is a qualified individual for the

job in question. With reasonable accommodation and schedule adjustments, Plaintiff could have

performed, and can perform, the essential functions of her job.

       5.06.   Defendant terminated Plaintiff because of her disability.


       5.07.   Defendant treated Plaintiff less favorably than its non-disabled employees.



      Plaintiff’s Original Complaint                                                          Page | 8
      Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 9 of 14




       5.08.   Defendant violated the ADA, 42 U.S.C. § 12112, by terminating Plaintiff and/or

discriminating against her in connection with her advancement, compensation, job training, and

other terms, conditions, and privileges of her employment because of Plaintiff’s disability.

       5.09.   Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, past and future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other nonpecuniary losses. Further, this discrimination was done with malice or with

reckless indifference to Plaintiff’s federally protected rights. Plaintiff is therefore also entitled to

recover punitive damages.

       5.10.   Plaintiff is entitled to an award of attorneys’ fees, expert fees, and costs under the

ADA as amended.


                                                 VI.


                                         JURY DEMAND

       6.01.    PLAINTIFF DEMANDS A TRIAL BY JURY.



       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that on final trial, Plaintiff have and recover the following relief

against Defendant:


               1.      Judgment for back pay and front pay and all past and future lost fringe
                       benefits;

               2.      Judgment for actual damages in the amount of past and future lost earnings
                       and benefits, and damages to past and future earnings capacity;

               3.      Compensatory damages for the humiliation, damage to reputation, mental
                       and emotional distress, and pain and suffering Plaintiff hasexperienced and
                       endured as a result of the discriminatory actions of Defendant;

      Plaintiff’s Original Complaint                                                           Page | 9
     Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 10 of 14




               4.      The costs and expenses incurred by Plaintiff in seeking new employment;

               5.      Damages for past and future mental anguish and emotional distress and
                       damages to reputation;

               6.      Economic and reliance damages,

               7.      Prejudgment and postjudgment interest at the maximum legal rate;

               8.      Attorneys= fees;

               9.      Expert=s fees;

               10.     All costs of court; and

               11.     Such other and further relief to which Plaintiff may be justly entitled.



Dated: this 3rd day of May, 2021.

                                                      Respectfully submitted,

                                                      KILGORE & KILGORE, PLLC



                                                      By:_/s/ W.D. Masterson
                                                             W.D. MASTERSON
                                                             State Bar No. 13184000

                                                      3109 Carlisle
                                                      Dallas, TX 75204-2471
                                                      (214) 969-9099 - Telephone
                                                      (214) 953-0133 - Fax
                                                      wdm@kilgorelaw.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      JENNIFER DOOHAN




     Plaintiff’s Original Complaint                                                         Page | 10
Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 11 of 14




             EXHIBIT A
Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 12 of 14
Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 13 of 14
Case 4:21-cv-01467 Document 1 Filed on 05/03/21 in TXSD Page 14 of 14
